Citation Nr: 1013190	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, for the purposes of burial benefits.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from November 1940 to 
December 1945.  He died in November 2002.  The Appellant is 
the Veteran's surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of August 2003 by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death for burial benefits purposes.  

In July 2007, the Board denied the appeal.  In the 
introduction to that decision, the Board referred claims for 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits by the Appellant to the RO for initial 
adjudication.  

The Appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2008, the Appellant, through her attorney, and the Secretary 
of Veterans Affairs filed a Joint Motion requesting that the 
Court vacate the Board's decision and remand the case.  The 
Court granted that motion in an order issued in December 
2008.  The case is now before the Board for further action 
in accordance with the terms of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

In the Joint Motion, the parties concluded that the 
Appellant's claim for entitlement to DIC and her claim for 
service connection for the cause of the Veteran's death, to 
include burial benefits, were inextricably intertwined as 
both claims required VA to issue a decision as to whether 
the Veteran's death occurred as a result of service-
connected disability.  Therefore, the parties agreed that 
the Board erred in not remanding to the RO the issue of 
entitlement to service connection for the cause of death for 
the purposes of burial benefits so that it could be 
adjudicated along with the referred issues of entitlement to 
DIC, death pension and accrued benefits.  The Joint Motion 
specified that the Board must direct the RO to readjudicate 
the claim for entitlement to service connection for the 
cause of the Veteran's death for purposes of VA burial 
benefits and the claims for DIC benefits, accrued benefits 
and death pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to readjudicate the 
claim for entitlement to service 
connection for the cause of the Veteran's 
death for purposes of VA burial benefits 
and the claims for DIC benefits, accrued 
benefits and death pension benefits.

2.  Thereafter, if the claim for service 
connection for the cause of death for the 
purpose of obtaining burial benefits is 
not granted, the RO should issue a 
supplemental statement of the case, and 
allow the Appellant an opportunity to 
respond before returning the case to the 
Board.  

3.  The RO should also issue a statement 
of the case regarding the other issues 
(DIC, death pension, and accrued benefits) 
if the Appellant files a timely notice of 
disagreement.  The RO should then allow 
the Appellant 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect the appeal of that issue 
to the Board if he so desires by filing a 
VA Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


